ORDER
The Advisory Committee on Judicial Conduct having filed a presentment recommending that FRANK A. PIZZI, JR., Judge of the New Providence Municipal Court, be publicly reprimanded for failing to inform a defendant that he was facing a charge of contempt of court, prejudging the merits of the defendant’s case, sentencing the defendant without taking a plea or hearing evidence, and for imposing a sentence that was beyond his authority, all in violation of Canons 1, 2 A, 3 A(1), 3 A(3), and 3 A(5) of the Code of Judicial Conduct and Rule 2:15 — 8(a)(6);
And respondent, by his counsel, having consented to the imposition of the discipline recommended by the Advisory Committee on Judicial Conduct and having waived his right to oral argument on an order to show cause;
And the Court having reviewed the entire record;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted, and FRANK A. PIZZI, JR., Judge of the New Providence Municipal Court, is hereby publicly reprimanded for his violations of Canons 1, 2 A, 3 A(1), 3 A(3), and 3 A(5) of the Code of Judicial Conduct and Rule 2:15-8(a)(6).